Exhibit 10.2.13 Synacor, Inc. 2006 Stock Plan Notice of Stock Option Grant (Early Exercise) The Optionee has been granted the following option to purchase shares of the Common Stock of Synacor, Inc.: Name of Optionee:<> Total Number of Shares:<> Type of Option:<> Incentive Stock Option <> Nonstatutory Stock Option Exercise Price per Share:$<> Date of Grant:<> Date Exercisable: This option may be exercised at any time after the Date of Grant for all or any part of the Shares subject to this option.
